DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,368,630) in view of Zheng (US 9,740,069), both of record.

Regarding claim 1, Lee discloses a pixel structure (see Figs. 8-11), comprising:
a first metal layer (21, 23, G; col. 3, lines 1-4 and col. 7, line 57 – col. 8, line 11) comprising a plurality of first metal lines (e.g., 21a and 23a), a plurality of second metal lines (e.g., 21b and 23b), and a third metal line (G1 or G2), wherein the first metal lines, the second metal lines, and the third metal line form a plurality of spaces (see Figs. 8-9);
a transparent electrode layer (Ep and/or Ec) disposed in the spaces formed by the first metal layer (see Fig. 9); and
a second metal layer (D1 or D2) disposed over the first metal layer and the transparent electrode layer (see Figs. 8-11);
wherein the first metal lines are a plurality of first common electrode lines (21a, 23a), the second metal lines are a plurality of second common electrode lines (21b, 23b), the third metal line is a gate line (G1, G2), and the second metal layer comprises a data line (D1, D2) (col. 3, lines 1-4, col. 7, line 57 – col. 8, line 11, and col. 9, line 52 – col. 10, line 3);
wherein an original structure of the first common electrode lines is disassembled into two parts, a portion of the first common electrode lines substantially perpendicular to the gate line (G1, G2) is still the first common electrode lines (e.g., y-direction portion of 23a in A1), a portion of the first common electrode lines parallel to the gate line is the second common electrode lines (e.g., x-direction portion of 23b in A2) (see Figs. 8-9);
wherein the portion of the first common electrode lines (y-direction portion of 23a in A1) perpendicular to the gate line is a same layer as the gate line (G1, G2) (see Figs. 9-10; col. 3, lines 1-4 and col. 7, line 57 – col. 8, line 11).
Regarding the product-by-process limitations of at least “wherein an original structure of the first common electrode lines is disassembled into two parts, a portion of the first common electrode lines perpendicular to the gate line is still the first common electrode lines”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Lee fails to explicitly disclose the portion of the first common electrode lines is perpendicular to the gate line.
However, Zheng discloses a pixel structure (see Fig. 4), wherein the portion of the first common electrode lines (e.g., y-direction portion of 403) is perpendicular to the gate line (401).  Zheng also discloses wherein the portion of the first common electrode lines (y-direction portion of 403) perpendicular to the gate line is a same layer as the gate line (401) (see same hatched lines in 401 and 403, Fig. 4; see also Fig. 1 and col. 1, lines 17-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the portion of the first common electrode lines is perpendicular to the gate line, as in Zheng, into the pixel structure of Lee to form an obvious variant of a shape of a pixel known in the art and easily fabricated.

Regarding claim 2, Lee discloses wherein the second metal layer (D1, D2) is disposed on a side of the transparent electrode layer (Ep, Ec) (see Fig. 9).

Regarding claim 4, Lee discloses wherein the second common electrode lines (21b, 23b) and the gate line (G1, G2) are parallel to each other (see Figs. 5, 6, 8 and 9 including portions that are parallel).

Regarding claim 5, Lee discloses wherein an extending direction of a first portion (e.g., vertical portion) of each of the first common electrode lines (21a, 23a) and the gate line (G1, G2) are perpendicular to each other, and a second portion (e.g., horizontal portion) of each of the first common electrode lines (21a, 23a) and the gate line (G1, G2) are parallel to each other (see Figs. 5, 6, 8 and 9).

Regarding claim 6, Lee discloses wherein the transparent electrode layer (Ep, Ec) is disposed in a space formed by the first portion of each of the first common electrode lines (21a, 23a) and the second portion of each of the first common electrode lines (see Fig. 9).

Regarding claim 7, Lee discloses a display area (see Figs. 5, 8 and 9), wherein the first common electrode lines (21a, 23a) and the second common electrode lines (21b, 23b) are parallel to each other and are interleaved to the display area (see Figs. 5, 8 and 9 including parallel portions).

Regarding claim 8, Lee discloses a pixel non-transmissive area (e.g., line area surrounding pixel units), wherein the second common electrode lines (21b, 23b) and the gate line (G1, G2) pass through the pixel non-transmissive area in parallel with each other (see Figs. 5, 6, 8 and 9 including parallel portions).

Regarding claim 9, Lee discloses a pixel non-transmissive area (e.g., line area surrounding pixel units), wherein a projection of each of the data lines (D1, D2) on the pixel non-transmissive area and a projection of the transparent electrode layer (Ep, Ec) on the pixel non- transmissive area do not overlap (see Fig. 9).

Regarding claim 10, Lee discloses a display device (see Figs. 4-11), comprising:
a substrate (41); and
a pixel structure (A1, A2, Figs. 8-11) disposed on the substrate;
wherein the pixel structure comprises:
a first metal layer (21, 23, G; col. 3, lines 1-4 and col. 7, line 57 – col. 8, line 11) comprising a plurality of first metal lines (e.g., 21a and 23a), a plurality of second metal lines (e.g., 21b and 23b), and a third metal line (G1 or G2), wherein the first metal lines, the second metal lines, and the third metal line form a plurality of spaces (see Figs. 8-9);
a transparent electrode layer (Ep and/or Ec) disposed in the spaces formed by the first metal layer (see Fig. 9); and
a second metal layer (D1 or D2) disposed over the first metal layer and the transparent electrode layer (see Figs. 8-11);
wherein the first metal lines are a plurality of first common electrode lines (21a, 23a), the second metal lines are a plurality of second common electrode lines (21b, 23b), the third metal line is a gate line (G1, G2), and the second metal layer comprises a data line (D1, D2) (col. 3, lines 1-4, col. 7, line 57 – col. 8, line 11, and col. 9, line 52 – col. 10, line 3);
wherein an original structure of the first common electrode lines is disassembled into two parts, a portion of the first common electrode lines substantially perpendicular to the gate line (G1, G2) is still the first common electrode lines (e.g., y-direction portion of 23a in A1), a portion of the first common electrode lines parallel to the gate line is the second common electrode lines (e.g., x-direction portion of 23b in A2) (see Figs. 8-9);
wherein the portion of the first common electrode lines (y-direction portion of 23a in A1) perpendicular to the gate line is a same layer as the gate line (G1, G2) (see Figs. 9-10; col. 3, lines 1-4 and col. 7, line 57 – col. 8, line 11).
Regarding the product-by-process limitations of at least “wherein an original structure of the first common electrode lines is disassembled into two parts, a portion of the first common electrode lines perpendicular to the gate line is still the first common electrode lines”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Lee fails to explicitly disclose the portion of the first common electrode lines is perpendicular to the gate line.
However, Zheng discloses a display device (see Fig. 4), wherein the portion of the first common electrode lines (e.g., y-direction portion of 403) is perpendicular to the gate line (401).  Zheng also discloses wherein the portion of the first common electrode lines (y-direction portion of 403) perpendicular to the gate line is a same layer as the gate line (401) (see same hatched lines in 401 and 403, Fig. 4; see also Fig. 1 and col. 1, lines 17-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the portion of the first common electrode lines is perpendicular to the gate line, as in Zheng, into the display device of Lee to form an obvious variant of a shape of a pixel known in the art and easily fabricated.

Regarding claim 11, Lee discloses wherein the second metal layer (D1, D2) is disposed on a side of the transparent electrode layer (Ep, Ec) (see Fig. 9).

Regarding claim 13, Lee discloses wherein the second common electrode lines (21b, 23b) and the gate line (G1, G2) are parallel to each other (see Figs. 5, 6, 8 and 9 including portions that are parallel).

Regarding claim 14, Lee discloses wherein an extending direction of a first portion (e.g., vertical portion) of each of the first common electrode lines (21a, 23a) and the gate line (G1, G2) are perpendicular to each other, and a second portion (e.g., horizontal portion) of each of the first common electrode lines (21a, 23a) and the gate line (G1, G2) are parallel to each other (see Figs. 5, 6, 8 and 9).

Regarding claim 15, Lee discloses wherein the transparent electrode layer (Ep, Ec) is disposed in a space formed by the first portion of each of the first common electrode lines (21a, 23a) and the second portion of each of the first common electrode lines (see Fig. 9).

Regarding claim 16, Lee discloses wherein the pixel structure further comprises a display area (see Figs. 5, 8 and 9), the first common electrode lines (21a, 23a) and the second common electrode lines (21b, 23b) are parallel to each other and are interleaved to the display area (see Figs. 5, 8 and 9 including parallel portions).

Regarding claim 17, Lee discloses wherein the pixel structure further comprises a pixel non-transmissive area (e.g., line area surrounding pixel units), the second common electrode lines (21b, 23b) and the gate line (G1, G2) pass through the pixel non-transmissive area in parallel with each other (see Figs. 5, 6, 8 and 9 including parallel portions).

Regarding claim 18, Lee discloses wherein the pixel structure further comprises a pixel non-transmissive area (e.g., line area surrounding pixel units), a projection of each of the data lines (D1, D2) on the pixel non-transmissive area and a projection of the transparent electrode layer (Ep, Ec) on the pixel non- transmissive area do not overlap (see Fig. 9).

Response to Arguments
Applicant’s arguments filed July 13, 2022 have been fully considered but they are not persuasive.  Applicant has added the limitations “wherein the portion of the first common electrode lines perpendicular to the gate line is a same layer as the gate line” to independent claims 1 and 10, and has argued that Lee in view of Zheng fails to disclose these limitations.  However, as fully discussed above, both Lee and Zheng disclose this feature.  Therefore, the previous ground of rejection under 35 U.S.C. 103 over Lee in view of Zheng has been maintained and modified as necessary due to the amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896